                       Case 1:20-cr-00264-TFH Document 1 Filed 06/29/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                          )
                             v.                                     )
           MICHAEL JOSEPH PETERSON, Jr.
                                                                    )      Case No.
                   DOB: xx/xx/xx                                    )
                                                                    )
                                                                    )
                                                                    )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    June 1, 2020                 in the county of                                in the
                       District of           Columbia          , the defendant(s) violated:

            Code Section                                                      Offense Description
18 U.S.C. § 111(a)(1);                          Forcibly assaults, resists, opposes, impedes, intimidates, or interferes with
(two counts)                                    federal officer while engaged in or on account of the performance of their
                                                official duties.

18 U.S.C. § 231(a)(3);                          Obstructs, impedes, interferes with law enforcement officer performing his
                                                offficial duties during the course of a civil disorder;



         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         u Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                      Robert Freeman, Detective, USPP
                                                                                               Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P.4.1
by Telephone (specify reliable electronic means).

Date:             06/29/2020                                                                     Judge’s signature

                                                                            Robin M. Meriweather, United States Magistrate Judge
City and state:                         Washington, D.C.
                                                                                               Printed name and title
